DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of species A, using the machine learning model to predict a clinical phenotype, in the reply filed on 10 Jan. 2022 is acknowledged.
Claims 41-42, 44-45, 47-49, 51, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Status of Claims
Claims 8, 13-14, 16, 18, 21-24, 26-32, 37-38, 40, 43, 46, 50, 52, and 54-167 are cancelled.
Claims 1-7, 9-12, 15, 17, 19-20, 25, 33-36, 39, 41-42, 44-45, 47-49, 51, and 53 are pending.
Claims 41-42, 44-45, 47-49, 51, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 Jan. 2022.
Claims 1-7, 9-12, 15, 17, 19-20, 25, 33-36, and 39 are rejected.
Claims 1, 19, and 35 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 63/029,038 filed 22 May 2020, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 22 May 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 Aug. 2021 and 29 Oct. 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 17 June 2021 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
#350 in FIG. 3A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to the specification received 17 June 2021 has been entered.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phrases which can be implied, including “Embodiments of the disclosure include…” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 19, and 35 are objected to because of the following informalities:  
Claim 1 recites “A method…for use in a ML-enabled cellular disease model…, comprising:…analyzing, through a machine learning (ML) implemented method…”, which recites the abbreviation “ML” before defining the abbreviation. Therefore, the claim should be amended to recite “A method…for use in a machine learning (ML)-enabled cellular disease model…comprising:…analyzing, through a ML implemented method…”;
Claim 1 recites “…a genetic architecture of disease…” in line 3, which is a grammatical error and should recite “…aligned with a genetic architecture of a disease…”.
Claim 19 recites “…aligned with the genetic architecture of disease…”, which is a grammatical error and should recite “…aligned with the genetic architecture of the disease”;
Claim 35 recites “…wherein validating the intervention further comprising…”, which is a grammatical error and should recite “…wherein validating the intervention further comprises…”.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “A method for developing a machine learning model for use in a ML-enabled cellular disease model that predicts clinical outcomes, comprising:…., to train the machine learning model useful for the cellular disease model”. Applicant’s specification at para. [00124] defines the phrase “cellular disease model” to generally refer to a model that can be implemented for conducting a clinical trial in a dish, and provides in an example in which the cellular disease model uses the machine learning model predictions to guide intervention or for interpreting the phenotypic outputs of in-vitro cells. 
Claim 1 recites “obtaining or having obtained a cell aligned with a genetic architecture of disease” in line 3 of the claim. Therefore, the claim is interpreted to mean the cell has already been obtained outside the metes and bounds of the claim, and thus, claim 1 requires modifying an already obtained cell in the second limitation of the claim, but not a step of obtaining the cell.
Claim 1 recites “phenotypic assay data”. Applicant’s specification at para. [00114] discloses the phrase “phenotypic assay data” includes any data that provide information about a cell phenotype, such as cell sequencing data, protein expression data, image data, cell metabolic data, cell morphology data, and cell interaction data. Therefore, phenotypic assay data is interpreted to refer to any data that provides information about a cell phenotype. 
Claim 1 recites “analyzing, through a machine learning (ML) implemented method, the phenotypic assay data of the cell to train the machine learning model…” in line 6 of the claim. Applicant’s specification at para. [00123] defines the phrase “machine learning implemented method” to refer to the implementation of a machine learning algorithm. As such the limitation is interpreted require analyzing the phenotypic assay data of the cell by implementing a machine learning algorithm to train the machine learning model. 
Claims 9 and 12 recite “The method of claim 1, wherein the genetic architecture of the disease is determined by: identifying genetic loci…; and identifying causal elements…” and “The method of 
Claim 19 recites “…wherein the genetic markers are engineered using a cDNA construct, CRISPR, TALENS…”. Claim 1, from which claim 19 depends, recites “…obtaining or having obtained a cell aligned with a genetic architecture of a disease”, but does not recite a step of generating/preparing the cell. Therefore, the limitation of claim 19 is interpreted to define the process in which the obtained cell was previously generated, but a step of engineering the cell is not required within the metes and bounds of the claim. See MPEP 2113.
Claim 34 recites “one or more cellular avatars”. Applicant’s specification at para.[00120] defines the phrase “cellular avatar” to mean a cell that serves as a surrogate for human individual, such as representing a patient or population of patients (e.g. cells of the cellular avatar having similar genetic backgrounds as the patients). Therefore, the term “cellular avatar” is interpreted to mean a cell that that serves as a surrogate for a human. 
Claims 34-35 recite “...obtaining or having obtained phenotypic assay data….”. As discussed above for claim 1, the broadest reasonable interpretation of the claims does not require a step of obtaining the phenotypic assay data, and instead, the phenotypic assay data was previously obtained outside the metes and bounds of the claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-7, 9-12, 15, 17, 19-20, 25, 33-36, and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “A method for developing a machine learning model for use in a ML-enabled cellular disease model that predictions clinical outcomes, comprising:…., to train the machine learning model useful for the cellular disease model”. It’s unclear which embodiments of a machine learning model are included within the meets and bounds of “a machine learning model for use in a ML-enabled cellular disease model” and “the machine learning model useful for the cellular disease model”. Applicant’s specification at para. [00124] defines the phrase “cellular disease model” to generally refer to a model that can be implemented for conducting a clinical trial in a dish, and provides in an example in which the cellular disease model includes both an in-vitro cellular assay and an in silico component involving interpreting the phenotypic outputs of in-vitro cells. For example, it’s unclear if by being trained by phenotypic assay data and defining a relationship between the assay data and a clinical phenotype, the machine learning model is inherently “useful for the cellular disease model”, or if being useful for the cellular disease model is intended to limit the machine learning model further than defining a relationship between the assay data and a clinical phenotype. As such, the metes and bounds of the claim are unclear. For purpose of examination, the machine learning model is interpreted to be useful for a ML-enabled cellular disease model since it captures a relationship between the assay data and a clinical phenotype.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…a cell aligned with a genetic architecture of disease; modifying the cell to promote a diseased cellular state….; analyzing…., the machine learning model comprising at least in part a relationship between the a clinical phenotype”. It’s unclear if the diseased cellular state that cell is modified to promote is intended to be the same disease for which the cell has a genetic architecture aligned to, or if these can be different diseases. If Applicant intends for these to be different diseases, it’s further unclear in what way a cell with the genetic architecture for one disease is modified to promote a diseased cellular state for another disease. As such, the metes and bounds of the claims are unclear. For purpose of examination, the disease for which the cell is aligned to a genetic architecture of is interpreted to be the same disease that is promoted with the cell. To overcome the rejection, claim 1 could be amended to recite “a cell aligned with a genetic architecture of a disease; modifying the cell to promote a state of the disease within the cell”.
Claim 2, and claims dependent therefrom, recite “…phenotypic assay data of one or more  exposure response phenotypes (ERPs) that serve as proxy labels of health and disease in in vitro models”. It’s unclear what embodiments of “phenotypic assay data of one or more exposure response phenotypes” is intended to be included within the metes and bounds of “phenotypic assay data of one or more exposure response phenotypes (ERPs) that serve as proxy labels of health and disease in in vitro models”. For example, it’s unclear if Applicant intends for the phenotypic assay data of one or more ERPs to be a proxy for in-vitro models, or if the phenotypic assay data of one or more ERPs is intended be in-vitro data that is a proxy for health and disease in-vivo. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at para. [00216] discloses ERPs represent in vitro models of disease.  Therefore, for purpose of examination, the phenotypic assay data of one or more exposure response phenotypes are from an in-vitro model that serve as a proxy for health and disease in vivo. 
Claim 3 is indefinite for recitation of “wherein the ERP is validated by comparing previously generated phenotypic assay data of the ERP…”. Claim 2, from which claim 3 depends, recites “…phenotypic assay data of one or more exposure response phenotypes (ERPs)”. Therefore, it’s unclear whether “the ERP” recited in claim 3 is intended to refer to a single ERP of the one or 
Claim 3 is indefinite for recitation of “…wherein the ERP is validated by comparing previously generated phenotypic assay data of the ERP to corresponding phenotypic assay data captured from cells known to have or not have the disease”. Claim 2, from which claim 3 depends, recites “…wherein the training of the machine learning comprises analyzing… phenotypic assay data of one or more exposure response phenotypes (ERPs)…”. It’s unclear if the “previously generated phenotypic assay data of the ERP” is intended to be the same phenotypic assay data of an ERP of the one or more ERPs recited in claim 2 that are analyzed by the machine learning model, or if the previously generated phenotypic assay data of the ERP is intended to be different phenotypic assay data. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at para. [00217]-[00218] discloses that an ERP can be validated by comparing phenotypic assay data of the ERP to phenotypic assay data captured from cells that have or don’t have disease, and that these validated ERPs can be leveraged by a machine learning model to distinguish between phenotypic traces of the disease. Therefore, the previously generated phenotypic assay data of the [one or more] ERP[s] is interpreted to refer to the phenotypic assay data of the one or more ERPs recited in claim 2.
Claim 3 is indefinite for recitation of “…wherein the ERP is validated by comparing….”. Claim language such as "adapted to," adapted for," "wherein," and "whereby" may raise a question as to its limiting effect in a claim. See MPEP 2143.03. In this case, claim 2, from which claim 3 depends, recites “…wherein the training of the machine learning comprises analyzing… phenotypic assay data of one or more  exposure response phenotypes (ERPs)…”, but does not require a step of validating the ERPs; therefore, it’s unclear if claim 3 intends to be a product by process limitation that defines the process in which the one or more ERPs were previously 
Claim 4 is indefinite for recitation of “The method of claim 2, wherein phenotypic assay data of an ERP is captured from a plurality of cells exposed to a perturbagen”. Claim 2, from which claim 4 depends, recites “…wherein the training of the machine learning comprises analyzing… phenotypic assay data of one or more  exposure response phenotypes (ERPs)…”. The courts have found a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps. See MPEP 2111.04. In this case, it’s unclear if claim 4 intends to further limit the phenotypic assay data of the one or more ERPs to have been captured from a plurality of cells exposed to a perturbagen, or if the phenotypic assay data of an ERP is not required to be at least part of the phenotypic assay data of one or more ERPs recited in claim 2. If Applicant intends to not require the phenotypic assay data of an ERP to refer to the phenotypic assay data of one or more ERPs recited in claim 2, then the limiting effect of the recited wherein clause of claim 4 is unclear, given the wherein clause would not give meaning or purpose to any of the previously recited steps in claims 1 and 2, from which claim 4 depends. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 4 is interpreted to mean “…wherein the phenotypic assay data of the one or more ERPs is captured from a plurality of cells exposed to a perturbagen”, such that the claim defines the process in which the phenotypic assay date used by the machine learning model in claim 2 was previously captured, but a step of capturing the phenotypic data is not required within the metes and bounds of the claim.
Claim 7 is indefinite for recitation of “The method of claim 1, wherein the one or more ERPs comprise…”. There is insufficient antecedent basis for “the one or more ERPs” in the claim 
Claim 17 is indefinite for recitation of “…wherein the cell is differentiated from an induced pluripotent stem cell”. Claim 1, from which claim 17 depends, recites “…obtaining or having obtained a cell aligned with a genetic architecture of a disease; modifying the cell to promote a diseased cellular state within the cell…”. It’s unclear if the limitation of claim 17 is interpreted to define the process in which the obtained cell was previously differentiated, prior to modifying the cell to promote a diseased cellular state, but a step of differentiating the cell from an induced pluripotent stem cell is not required within the metes and bounds of the claim, or if claim 17 intends to further limit the step of modifying the cell to promote a diseased cellular state to include differentiating the cell, such that the cell was originally an induced pluripotent stem cell. See MPEP 2113. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to recite a product by process limitation that defines the process in which the cell was previously differentiating, or that the limitation further limits the modifying step to include differentiating an induced pluripotent stem cell.
Claim 33, and claims dependent therefrom, are indefinite for recitation of “….the method comprising: applying a ML-enabled cellular disease model using at least a prediction generated from the machine learning model developed…”. Applicant’s specification at para. [00124] defines the phrase “cellular disease model” to generally refer to a model that can be implemented for conducting clinical trials in a dish, and provides an example in which the cellular disease model is a hybrid model that involves both an in-vitro cellular assay and an in-silico component of interpreting the phenotypic outputs of the in-vitro cells.  As such, it’s unclear which method steps are intended to be encompassed within the metes and bounds of “applying a ML-enabled cellular disease model…”. For example, it’s unclear if applying the ML-enabled cellular disease model is 
Claim 34 is indefinite for recitation of “…from treated cells corresponding to the one or more cellular avatars”. There is insufficient antecedent basis for “the one or more cellular avatars” in the claim because claim 33, nor claim 1, from which claim 34 depends recites “one or more cellular avatars”. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean “…from treated cells corresponding to one or more cellular avatars…”.
Claim 34 is indefinite for recitation of “…using the machine learning model, determining a prediction of a clinical phenotype based on….”. Claim 1, from which claim 34 ultimately depends, recites “…the machine learning model comprising at least a relationship between the captured phenotypic assay data and a clinical phenotype”. Given claim 1 recites that the machine learning model is for a clinical phenotype, it’s unclear if the prediction of a clinical phenotype by using the machine learning model recited in claim 34 is intended to be the same clinical phenotype as that recited in claim 1, from which claim 34 depends, or if the clinical phenotype recited in claim 34 can be a different clinical phenotype. As such, the metes and bounds of the claim are unclear. For purpose of examination, the clinical phenotype recited in claim 34 is interpreted to be the same clinical phenotype as that recited in claim 1.
Claim 35 is indefinite for recitation of “…obtaining or having obtained phenotypic assay data captured from cells, wherein the treated cells are derived from the cells following treatment with the intervention…”. It’s unclear if “the treated cells” recited in claim 35 is intended to refer to “the cells” from which phenotypic assay data is captured, or if “the treated cells” is intended to refer to the “treated cells” recited in claim 34, from which claim 35 depends. As such, it’s further obtaining or having obtained phenotypic assay data captured from cells; and determining a prediction of a second clinical phenotype based on…”.
Claim 36 is indefinite for recitation of “…wherein determining the prediction of the second clinical phenotype comprises applying….”. There is insufficient antecedent basis for this limitation in the claim because claim 34, from which claim 36 depends, does not recite “a prediction of a second clinical phenotype”. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the prediction of the second clinical phenotype” is interpreted to refer to the prediction of the second clinical phenotype recited in claim 35. To overcome the rejection, claim 36 can be amended to depend from claim 35.
Claim 35 is indefinite for recitation of “The method of claim 34,…wherein validating the intervention further comprising validating based on the prediction of the second clinical phenotype”. Claim 33, from which claim 35 ultimately depends, recites “A method for validating an intervention, the method comprising: applying a ML-enabled cellular disease model….”, but does not require a step of validating an intervention. As such, it’s unclear if claim 35 intends to further limit the method of claim 34 (and ultimately claim 33), to further comprise a step of validating the intervention based on the prediction of the second clinical phenotype, to further 
Claim 39 is indefinite for recitation of “The method of claim 35, wherein validating the intervention comprises comparing the prediction of the clinical phenotype….”. Claim 33, from which claim 39 ultimately depends, recites “A method for validating an intervention, the method comprising: applying a ML-enabled cellular disease model….”, but does not require a step of validating an intervention. As such, it’s unclear if claim 39 intends to further limit the method of claim 35 (and ultimately claim 33), to further comprise a step of comparing the prediction of the clinical phenotype, or if claim 39 intends for claim 35 to further comprise a step of validating an intervention by comparing the prediction of the clinical phenotype. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to further limit the method of claim 35 to further comprise comparing the prediction of the clinical phenotype corresponding to the treated cells to second clinical phenotype corresponding to cells.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-12, 15, 17, 19-20, 25, 33-36, and 39 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 33 being representative) is directed to a method of developing and using a machine learning model. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 33 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
analyzing, through a machine learning (ML) implemented method, the phenotypic assay data of the cell to train the machine learning model useful for the cellular disease model, the machine learning model comprising at least in part a relationship between the captured phenotypic assay data and a clinical phenotype (claim 1); and
applying a ML-enabled cellular disease model using at least a prediction generated from the machine learning model developed using the method of claim 1 (claim 33).
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts, and mental processes for the following reasons. In this case, the step of analyzing the 
The above limitations further recite a mathematical concept. Specifically, the broadest reasonable interpretation of the limitations of analyzing the assay data through a machine learning implemented method by training the machine learning model and applying a machine-learning enabled model using a prediction generated from the machine learning model includes a machine learning model that is a linear regression classifier, in which training and applying a linear regression model requires performing mathematical calculations (e.g. the addition of weighted variables). As such, these limitations recite a mathematical concept. See MPEP 2106.04(a)(2) I.
Dependent claims 2, 15, 34-36, and 39  further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of training the machine learning model using phenotypic assay data of one or more exposure response phenotypes. Dependent claim 15 further limits the mental process and mathematical concept of the step of training the machine learning model to train a machine learning model that classifies a clinical phenotype corresponding to one of nonalcoholic steatohepatitis, Parkinson’s Disease, Amytrophic Lateral Sclerosis (ALS), or Tuberous Sclerosis Complex (TSC). Dependent claim 34 further recites the mental process and mathematical concept of using the machine learning model, determining a prediction of a clinical phenotype based on the obtained phenotypic assay data. Dependent claim 35 further recites the mental process of determining a prediction of a second clinical phenotype [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2-7, 9-12, 15, 17, 33-36, and 39  do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
modifying the cell to promote a diseased cellular state within the cell; and
capturing phenotypic assay data from the cell.
The additional element of claim 19 includes:
wherein the cell harbors genetic markers aligned with the genetic architecture of disease.
The additional element of claim 20 includes:
wherein modifying the cell comprises one or more of differentiating the cell to a diseased-related cell type, modulating gene expression of the cell, and providing an agent or environmental condition that promotes the cell into the diseased cellular state.
The additional element of claim 25 includes:
wherein the phenotypic assay data of the cell comprises one or more of cell sequencing data, protein expression data, gene expression data, image data, cell metabolic data, cell morphology data, or cell interaction data. 
The above additional elements of modifying the cell with genetic markers aligned with the genetic architecture of the disease to promote a diseased cellular state by performing one or more of the recited steps in claim 20 (e.g. differentiating, modulating, etc.), capturing phenotypic assay data from the cell including one or more of the types of data in claim 25 (e.g. sequencing data, expression data, etc.), only serves to collect the data for use by the judicial exception (i.e. collecting phenotypic assay data for use by the machine learning model). Therefore, the additional elements amount to insignificant extra-solution activity, which does not integrate the recited judicial exception into a practical application.
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7, 9-12, 15, 17, 19-20, 25, 33-36, and 39 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 2-7, 9-12, 15, 17, 33-36, and 39  do not recite any elements in addition to the recited judicial exception.
The additional elements of claim 1 includes:
modifying the cell to promote a diseased cellular state within the cell; and
capturing phenotypic assay data from the cell.
The additional element of claim 19 includes:
wherein the cell harbors genetic markers aligned with the genetic architecture of disease.
The additional element of claim 20 includes:
wherein modifying the cell comprises one or more of differentiating the cell to a diseased-related cell type, modulating gene expression of the cell, and providing an agent or environmental condition that promotes the cell into the diseased cellular state.
The additional element of claim 25 includes:
wherein the phenotypic assay data of the cell comprises one or more of cell sequencing data, protein expression data, gene expression data, image data, cell metabolic data, cell morphology data, or cell interaction data. 
The additional element of capturing phenotypic assay data, including gene expression and protein expression data are well-understood, routine, and conventional. This position is supported by Applicant’s specification at para. [00333] and [00348], which discloses arrays for capturing gene expression and protein expression are known in the art. 
Furthermore, modifying a cell harboring genetic markers aligned with the genetic architecture of disease to promote a cellular disease state within the cell by differentiating the cell into a disease-related cell type and then capturing gene expression (i.e. phenotypic assay data). This position is supported by Tiscornia et al. (Diseases in a dish: modeling human genetic disorders using induced pluripotent cells, 2011, Nature Medicine
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, 17, 19-20, 25, 33-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy et al. (Prediction of drug-induced nephrotoxicity and injury mechanisms with human induced pluripotent stem cell-derived cells and machine learning methods, 2015, Scientific Reports, 5:12337, pg. 1-15 and supplemental).
Regarding claim 1, Kandasamy et al. discloses a method for developing a machine learning model using a cellular model (Abstract) comprising the following steps:
Kandasamy et al. discloses obtaining a cell (pg. 2, para. 6).
Kandasamy et al. discloses differentiating (i.e. modifying) the obtained cell into a human primary renal proximal tubular cell (HPTC) (pg. 4, para. 3; pg. 11, para. 2).
Kandasamy et al. discloses capturing gene expression (i.e. phenotypic assay) data from the modified cell (pg. 4, para. 3-5).
Kandasamy discloses analyzing the expression data using a random forest algorithm to train the random forest model, wherein the model captures a relationship between the expression data (i.e. the captured phenotypic assay data) and drug-induced nephrotoxicity (i.e. a clinical phenotype) (i.e. a machine learning implemented method) (pg. 7, para. 2; Figure 4).
Regarding claim 2, Kandasamy et al. discloses training the random forest involves analyzing expression data (i.e. phenotypic assay data) after exposure to various compounds (i.e. of exposure response phenotypes) (pg. 6, para. 9 to pg. 7, para. 2).
Regarding claim 3, the limitation regarding validating the ERP by comparing previously generated phenotypic assay data to corresponding phenotypic assay data captured from cells known to have or not have the disease has been interpreted as a product by process limitation. However, a step of validating the ERP is not required within the metes and bounds of the claim. Instead, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In this case, the exposure response phenotype disclosed by Kandasamy et al. (pg. 6, para. 9 to 
Regarding claim 4, Kandasamy et al. discloses the phenotypic assay data is captured after exposure of a plurality of cells to various compounds (i.e. a perturbagen) (Abstract; pg. 6, para. 9; Table 1).
Regarding claim 5, Kandasamy et al. discloses each compound (i.e. perturbagen) was applied at multiple concentrations (Supp., pg. 21, para. 1).
Regarding claim 6, Kandasamy et al. discloses the plurality of cells include various cell types (i.e. comprise a plurality of genetic backgrounds (Table 1; Figure S6).
Regarding claim 7, Kandasamy et al. discloses the exposure response data includes exposure-response data for 30 compounds (i.e. at least 20 ERPs) (Abstract; pg. 6, para. 9 to pg. 7, para. 2).
Regarding claim 17, Kandasamy et al. discloses the cell is differentiate from an induced pluripotent stem cell (iPSC) (Abstract; pg. 11, para. 3).
Regarding claim 20, Kandasamy et al. discloses differentiating the obtained cells into human primary renal proximal tubular cells (HPTC) to obtain a disease-specific in-vitro cellular model (pg. 4, para. 3; pg. 11, para. 2).
Regarding claim 25, Kandasamy et al. discloses the phenotypic assay data includes expression 
data (Figure 1; Figure 4).
Regarding claim 33, Kandasamy et al. discloses generating a prediction from the random forest model developed using the method of claim 1 (Figure 4; Table 1), and interpreting the results of the prediction to determine whether a compound is toxic (applying a ML-enabled cellular disease model using the prediction) (pg. 7, para. 2 to pg. 8, para. 2).
Regarding claim 34, Kandasamy et al. discloses obtaining gene expression data from HTPC-like cells (i.e. one or more cellular avatars) treated with various compounds (i.e. an 
Regarding claim 35, Kandasamy et al. discloses obtaining expression data from cells (Table S2, e.g. cells treated with 0 ug/ml compound). Kandasamy et al. further discloses using the machine learning model based on the expression data from the cells to predict whether the cells do not display nephrotoxicity (i.e. a second clinical phenotype) (Table 1, e.g. model differentiates between no toxicity and toxicity in proximal tubular cells) and discloses validating based on the prediction (pg. 13, para. 3, e.g. specificity of prediction; Table 1).
Regarding claim 36, as discussed above regarding claims 34-35, Kandasamy et al. discloses the predictions of whether the cells display nephrotoxicity (the clinical phenotype) or do not display nephrotoxicity (i.e. the second clinical phenotype) are determined from the machine learning model (Figure 4).
Regarding claim 39, Kandasamy et al. further discloses comparing the sensitivity and specificity of the predictions, which involves comparing the true positive prediction rate (i.e. the clinical phenotype of nephrotoxicity) to the true negative prediction rate (i.e. the clinical phenotype of no nephrotoxicity) (pg. 13, para. 3; Table 1, e.g. balanced accuracy). 

Kandasamy et al. does not disclose the following limitations:
Regarding claim 1, Kandasamy et al. does not explicitly show the obtained cell is a cell aligned with a genetic architecture of a disease, or that the modified cell promotes a diseased cellular state within the cell.
Regarding claim 19
Regarding claims 9-12, Kandasamy et al. does not disclose the genetic architecture of the disease is determined by: identifying genetic loci associated with the disease; and identifying causal elements of the disease from the identified genetic loci associated with the disease, the causal elements representing drivers of disease development or progression, as recited in claim 9. Kandasamy et al. does not disclose identifying genetic loci associated with the disease comprises performing one of whole genome sequencing, whole exome sequencing, whole transcriptome sequencing, or targeted panel sequencing, as recited in claim 10.  Kandasamy et al. does not disclose identifying causal elements of the disease comprises: obtaining or having obtained genetic associations; and co-localizing the genetic associations with the identified genetic loci associated with the disease, as recited in claim 11. Kandasamy et al. does not disclose the genetic architecture of the disease is determined by: performing a GWAS association test between genetic data of one or more samples and labels of the clinical phenotype for the one or more samples, as recited in claim 12. 
However, these limitations were obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Kandasamy et al.
Regarding claims 1 and 19
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Kandasamy et al. to have obtained cell samples from patients affected by disease (i.e. a cell aligned with a genetic architecture of a disease), such that differentiating (i.e. modifying) the cell promotes a diseased cellular state within the cell, as suggested by Kandasamy et al. (pg. 11, para. 2). One of ordinary skill in the art would have been motivated to modify the method disclosed by Kandasamy et al. with the method suggested by Kandasamy et al. in order to allow for personalize toxicity prediction and facilitate the development of personalized therapies, as shown by Kandasamy et al. (pg. 11, para. 2). This modification would have had a reasonable expectation of success given Kandasamy et al. discloses the method can be applied to cells obtained from skin, blood, or urine from patients affected by disease  (pg. 11, para. 2).
Regarding claim 19, the limitation regarding how the genetic markers were engineered is interpreted to be a product by process limitation that defines the process in which the genetic markers were previously determined, but a step of engineering the markers into the host organism are not required within the metes and bounds of the claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In this case, a cell with a genetic architecture of disease obtained directly from a diseased patient (i.e. harboring the genetic markers), as made obvious by Kandasamy et al., is the same as a cell with a genetic architecture of disease obtained by engineering the genetic markers into the cell. 
Regarding claims 9-12, these limitations are interpreted to define the process in which the genetic architecture of disease of the cell harboring genetic markers (i.e. genetic loci), made obvious by Kandasamy et al., was previously identified. However, a step of identifying the genetic architecture is not required within the metes and bounds of the claim. For a product by process limitation, the patentability of a product does not depend on its method of production. If the product 
Therefore, the invention is prima facie obvious.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy et al. as applied to claim 1 above, and further in view of Tiscornia et al. (Diseases in a dish: modeling human genetic disorders using induced pluripotent cells, 2011, Nature Medicine, 1792, pg. 1570-1576).
Regarding claim 15, Kandasamy et al., as applied to claim 1 above, does not disclose the clinical phenotype corresponds to one of nonalcoholic steatohepatitis, Parkinson's Disease, Amytrophic Lateral Sclerosis (ALS), or Tuberous Sclerosis Complex (TSC). However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Tiscornia et al.
Regarding claim 15, Tiscornia et al. reviews the framework of using induced pluripotent stem cells in modeling human disease (Abstract), which includes deriving induced pluripotent stem cells from an individual with disease-relevant mutations (i.e. a cell harboring genetic markers aligned with the genetic architecture of a disease) (pg. 1570, col. 2, para. 3; Figure 1), differentiating the induced pluripotent stem cells (i.e. modifying the cell) to a disease-relevant cell type (Figure 1; pg. 1573, col. 2, para. 2), performing gene/protein expression studies on the modified cells, and then validating pharmacological effectors/drugs on the expression data of the 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Kandasamy et al., as applied to claim1  above, to have used cells related to Parkinson’s disease or ALS, as shown by Tiscornia et al., such that the relationship between the captured phenotypic assay data and a clinical phenotype of Kandasamy et al. would be for Parkinson’s disease or ALS (rather than nephrotoxicity in Kandasamy et al.). One of ordinary skill would have been motivated to combine the method of Kandasamy et al. with the method of Tiscornia et al. in order to substantially advance the knowledge of Parkinson’s disease or ALS and aid in developing a therapy for the diseases, as shown by Tiscornia et al. (pg. 1571, col. 1, para. 2). This modification would have had a reasonable expectation of success because both Kandasamy et al. and Tiscornia et al. disclose capturing phenotype assay data from cells differentiated from induced pluripotent stem cells, and using the assay data of the modified cells to screen drugs/compounds, such that the data generated by Tiscornia et al. would also be applicable to the machine learning model disclosed by Kandasamy et al. 
Therefore, the invention is prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631